Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen F. Buzzell and Kimberly B. Buzzell appeal the district court’s order dismissing them motion for reconsideration of its remand order for lack of subject matter jurisdiction pursuant to 28 U.S.C. §§ 1447(c), (d) (2006). Because the district court’s remand to state court of an unlawful detainer proceeding filed under Virginia law was premised on its lack of subject matter jurisdiction, the district court’s order is not subject to review. 28 U.S.C. § 1447(d); Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127-28, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995).
Accordingly, we dismiss the appeal for a lack of subject matter jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.